DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming an interchangeable module that can be used in an integrated perforating gun and setting tool system. The interchangeable module has a body having first external threads; an addressable switch located inside the body located on a circuit board. The interchangeable module is configured to be used (1) between a first gun cluster and a second gun cluster and (2) between a distal gun cluster and a setting tool. Sansing PG Pub. 2019/0162056 (Sansing) is similar to the claimed invention.  Sansing teaches a pressure activated perforating switch. Sansing teaches an interchangeable modules (67), switches (17, 24, 56) and perforating guns and a setting tool.   Sansing teaches the use of a pressure switch (17, 24, 56) and pressure switches are not the same as addressable switches as taught by the current application. Addressable switches are activated by an electric signal while pressure switches are activated by a change in pressure.  Additionally, Sansing does not teach the switch is on a circuit board.  For these reasons, examiner contends this application is in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676